DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/360,650 filed on March 21, 2019 in which claims 1-6 are presented for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is indefinite, because the limitation: “when absolute values of and outputtable electric power and a chargeable electric power of the battery are small at a time of a transient operation”  is unclear because the applicant does not show how the absolute values of an outputtable electric power and a chargeable electric power of the battery being small are calculated or computed or detected. It is suggested that the 
 	Claim 1 also discloses that “when absolute values of and outputtable electric power and a chargeable electric power of the battery are small at a time of a transient operation”
The phrase “small” is indefinite because the claim language does not show as to whether or not a comparison is made with a threshold value or predetermined value.
Applicant further discloses in claim 1 “a thermal efficiency is lower that the thermal efficiency at a time of a steady operation”. What thermal efficiency? Is it the thermal efficiency of the battery? Or the thermal efficiency of the battery? It is unclear as to what thermal efficiency the applicant is referring to. Clarification is required.

Dependent claims 2-6 are also rejected under 35 U.S.C. 112(b) due to their dependency.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Muto et al. (US 2016/0121874) discloses a hybrid vehicle that enables to efficiently collect kinetic energy during traveling of the vehicle as regenerative electric power. 

 	Kumano et al. (US 2013/0184968) discloses an electric power supply system which realizes generation of electric power by an engine at high efficiency with a low environmental load by making use of a hybrid vehicle or a household storage device. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661